                 Case 4:20-cr-00163-JM Document 18-3 Filed 09/09/20 Page 1 of 6
609.02. Definitions, MN ST § 609.02




  Minnesota Statutes Annotated
   Crimes; Expungement; Victims (Ch. 609-624)
     Chapter 609. Criminal Code (Refs & Annos)
       General Principles

                                                         M.S.A. § 609.02

                                                       609.02. Definitions

                                                      Effective: July 1, 2019
                                                           Currentness


Subdivision 1. Crime. “Crime” means conduct which is prohibited by statute and for which the actor may be sentenced to
imprisonment, with or without a fine.


Subd. 2. Felony. “Felony” means a crime for which a sentence of imprisonment for more than one year may be imposed.


Subd. 2a. Repealed by Laws 1999, c. 194, § 11.


Subd. 3. Misdemeanor. “Misdemeanor” means a crime for which a sentence of not more than 90 days or a fine of not more
than $1,000, or both, may be imposed.


Subd. 4. Gross misdemeanor. “Gross misdemeanor” means any crime which is not a felony or misdemeanor. The maximum
fine which may be imposed for a gross misdemeanor is $3,000.


Subd. 4a. Petty misdemeanor. “Petty misdemeanor” means a petty offense which is prohibited by statute, which does not
constitute a crime and for which a sentence of a fine of not more than $300 may be imposed.


Subd. 5. Conviction. “Conviction” means any of the following accepted and recorded by the court:


(1) a plea of guilty; or


(2) a verdict of guilty by a jury or a finding of guilty by the court.


Subd. 6. Dangerous weapon. “Dangerous weapon” means any firearm, whether loaded or unloaded, or any device designed
as a weapon and capable of producing death or great bodily harm, any combustible or flammable liquid or other device or
instrumentality that, in the manner it is used or intended to be used, is calculated or likely to produce death or great bodily harm,
or any fire that is used to produce death or great bodily harm.

As used in this subdivision, “flammable liquid” means any liquid having a flash point below 100 degrees Fahrenheit and having
a vapor pressure not exceeding 40 pounds per square inch (absolute) at 100 degrees Fahrenheit but does not include intoxicating


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
                Case 4:20-cr-00163-JM Document 18-3 Filed 09/09/20 Page 2 of 6
609.02. Definitions, MN ST § 609.02


liquor as defined in section 340A.101. As used in this subdivision, “combustible liquid” is a liquid having a flash point at or
above 100 degrees Fahrenheit.


Subd. 7. Bodily harm. “Bodily harm” means physical pain or injury, illness, or any impairment of physical condition.


Subd. 7a. Substantial bodily harm. “Substantial bodily harm” means bodily injury which involves a temporary but substantial
disfigurement, or which causes a temporary but substantial loss or impairment of the function of any bodily member or organ,
or which causes a fracture of any bodily member.


Subd. 8. Great bodily harm. “Great bodily harm” means bodily injury which creates a high probability of death, or which
causes serious permanent disfigurement, or which causes a permanent or protracted loss or impairment of the function of any
bodily member or organ or other serious bodily harm.


Subd. 9. Mental state. (1) When criminal intent is an element of a crime in this chapter, such intent is indicated by the term
“intentionally,” the phrase “with intent to,” the phrase “with intent that,” or some form of the verbs “know” or “believe.”


(2) “Know” requires only that the actor believes that the specified fact exists.


(3) “Intentionally” means that the actor either has a purpose to do the thing or cause the result specified or believes that the
act performed by the actor, if successful, will cause that result. In addition, except as provided in clause (6), the actor must
have knowledge of those facts which are necessary to make the actor's conduct criminal and which are set forth after the word
“intentionally.”


(4) “With intent to” or “with intent that” means that the actor either has a purpose to do the thing or cause the result specified
or believes that the act, if successful, will cause that result.


(5) Criminal intent does not require proof of knowledge of the existence or constitutionality of the statute under which the actor
is prosecuted or the scope or meaning of the terms used in that statute.


(6) Criminal intent does not require proof of knowledge of the age of a minor even though age is a material element in the
crime in question.


Subd. 10. Assault. “Assault” is:


(1) an act done with intent to cause fear in another of immediate bodily harm or death; or


(2) the intentional infliction of or attempt to inflict bodily harm upon another.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
                 Case 4:20-cr-00163-JM Document 18-3 Filed 09/09/20 Page 3 of 6
609.02. Definitions, MN ST § 609.02




Subd. 11. Second or subsequent violation or offense. “Second or subsequent violation” or “second or subsequent offense”
means that prior to the commission of the violation or offense, the actor has been adjudicated guilty of a specified similar
violation or offense.


Subds. 12, 13. Repealed by Laws 1993, c. 326, art. 2, § 34.


Subd. 14. Repealed by Laws 2014, c. 263, § 4, eff. May 17, 2014.


Subd. 15. Probation. “Probation” means a court-ordered sanction imposed upon an offender for a period of supervision no
greater than that set by statute. It is imposed as an alternative to confinement or in conjunction with confinement or intermediate
sanctions. The purpose of probation is to deter further criminal behavior, punish the offender, help provide reparation to crime
victims and their communities, and provide offenders with opportunities for rehabilitation.


Subd. 16. Qualified domestic violence-related offense. “Qualified domestic violence-related offense” includes a violation of
or an attempt to violate sections 518B.01, subdivision 14 (violation of domestic abuse order for protection); 609.185 (first-degree
murder); 609.19 (second-degree murder); 609.221 (first-degree assault); 609.222 (second-degree assault); 609.223 (third-
degree assault); 609.2231 (fourth-degree assault); 609.224 (fifth-degree assault); 609.2242 (domestic assault); 609.2245 (female
genital mutilation); 609.2247 (domestic assault by strangulation); 609.342 (first-degree criminal sexual conduct); 609.343
(second-degree criminal sexual conduct); 609.344 (third-degree criminal sexual conduct); 609.345 (fourth-degree criminal
sexual conduct); 609.377 (malicious punishment of a child); 609.713 (terroristic threats); 609.748, subdivision 6 (violation of
harassment restraining order); 609.749 (harassment or stalking); 609.78, subdivision 2 (interference with an emergency call);
617.261 (nonconsensual dissemination of private sexual images); and 629.75 (violation of domestic abuse no contact order);
and similar laws of other states, the United States, the District of Columbia, tribal lands, and United States territories.


Subd. 17. Ammunition. “Ammunition” means ammunition or cartridge cases, primers, bullets, or propellent powder designed
for use in any firearm. Ammunition does not include ornaments, curiosities, or souvenirs constructed from or resembling
ammunition or ammunition components that are not operable as ammunition.


Credits
Laws 1963, c. 753. Amended by Laws 1969, c. 735, § 3, eff. July 1, 1969; Laws 1971, Ex.Sess., c. 27, §§ 42, 43, eff. Aug. 4,
1971; Laws 1977, c. 355, § 2, eff. Aug. 1, 1977; Laws 1979, c. 258, §§ 2, 3; Laws 1983, c. 274, § 14, eff. June 7, 1983; Laws
1983, c. 331, §§ 4, 5, eff. Aug. 1, 1983; Laws 1985, c. 167, § 1; Laws 1986, c. 444; Laws 1987, c. 307, §§ 1, 2, eff. Aug. 1,
1987; Laws 1987, c. 329, § 3, eff. Aug. 1, 1987; Laws 1987, c. 384, art. 2, § 1; Laws 1989, c. 5, §§ 1, 2, eff. Aug. 1, 1989; Laws
1992, c. 571, art. 6, § 10; Laws 1993, c. 326, art. 5, § 6; Laws 1997, c. 239, art. 9, § 34, eff. May 31, 1997; Laws 1997, 1st Sp.,
c. 2, §§ 59, 60; Laws 1999, c. 194, § 5; Laws 2000, c. 488, art. 5, §§ 2, 3; Laws 2001, 1st Sp., c. 8, art. 10, § 7; Laws 2005, c.
136, art. 17, § 8; Laws 2006, c. 260, art. 1, § 12; Laws 2007, c. 54, art. 2, § 2, eff. Aug. 1, 2007; Laws 2010, c. 299, § 14, par.
(b), eff. Aug. 1, 2010; Laws 2012, c. 227, § 1, eff. Aug. 1, 2012; Laws 2015, c. 65, art. 3, § 16, eff. Aug. 1, 2015; Laws 2016,
c. 126, § 3, eff. Aug. 1, 2016; Laws 2019, 1st Sp., c. 5, art. 2, § 29, eff. July 1, 2019.


Editors' Notes

                                           RULES OF CRIMINAL PROCEDURE




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
               Case 4:20-cr-00163-JM Document 18-3 Filed 09/09/20 Page 4 of 6
609.02. Definitions, MN ST § 609.02


    <Section 480.059, subd. 7, provides in part that statutes which relate to substantive criminal law found in chapter
    609, except for sections 609.115 and 609.145, remain in full force and effect notwithstanding the Rules of Criminal
    Procedure.>


                                     ADVISORY COMMITTEE COMMENT [1963]

    The policy pursued in this revision has been to define the terms as used with respect to the specific crimes. Also
    where words have been defined elsewhere in the statutes for the purposes of the statutes generally it was the policy
    not to duplicate or undertake a different definition of the same term. These definitions appear particularly in Minn.St.
    §§ 645.44 and 645.45.

    This has reduced the number of definitions needed for the criminal code and many of the definitions now appearing
    in Minn.St. §§ 610.01 and 610.02 have not been duplicated.

    A number of terms, however, of special application to the criminal code are used in the revision in a number of
    instances and in connection with different crimes and general definitions are needed in these instances.

    These definitions will apply to sections outside of the revised criminal code under the provisions of § 609.015 Subd. 2.

    Minn.St. § 610.02, by its terms, applies to Part V of the Minnesota Statutes. In a few sections of Part V not being
    repealed as a result of this revision, terms are used which are presently defined in § 610.02, and which are not defined
    under the recommended § 609.02. The definitions involved are of limited value and it is believed the courts will
    experience little difficulty in construing the terms in their context without the need for statutory definitions.

    Subds. 1 to 4: The words “crime,” “felony,” “misdemeanor,” and “gross misdemeanor” are now defined in Minn.St.
    § 610.01, substantially as recommended.

    Subd. 5: Since the term “conviction” is frequently used in the revised code it was felt desirable to define the term.
    This has been done in accordance with presently prescribed criminal procedure.

    Minn.St. § 611.03 provides:

    “No person indicted for any offense shall be convicted thereof, unless by admitting the truth of the charge in his
    demurrer, or plea, by confession in open court, or by verdict of a jury, accepted and recorded by the court.”

    Minn.St. § 630.26 provides in part:

    “If the demurrer shall be disallowed or the indictment amended, the court shall permit the defendant, at his election,
    to plead forthwith or at such time as the court may allow. If he does not plead, judgment shall be pronounced against
    him.”

    The recommended definition incorporates the principles of these provisions.

    In State v. Corey, 1931, 182 Minn. 48, 52, 233 N.W. 590, the court defined “confession in open court” as “a formal
    admission that the specific crime or one included within the indictment was committed, the confession being entered
    of record virtually amounting to a change of plea to guilty.”

    Defendant's testimony given in open court showing as a matter of law that he had committed the crime was held not
    to come within the definition.


              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
               Case 4:20-cr-00163-JM Document 18-3 Filed 09/09/20 Page 5 of 6
609.02. Definitions, MN ST § 609.02




    Subd. 6: There is presently no definition of the term “dangerous weapon” in the Minnesota statutes. The definition
    recommended is taken without change from the Wisconsin code, § 939.22, Clause (10). The term is used in several
    sections of the recommended code.

    Subds. 7 and 8: These definitions are taken from the Wisconsin code, 939.22, Clauses (4) and (14). There are presently
    no corresponding Minnesota definitions.

    Subd. 9: These terms are uniformly used throughout the criminal code. Such terms as “knowingly,” “wilfully,”
    “maliciously,” and the like have led to great confusion in their interpretation by the courts. In place, if knowledge of
    a fact is required, the term “know” has been used. Where an intent is required to establish a crime these definitions
    will indicate the meaning with which the term is used.

    The definitions are taken verbatim from Wisconsin St. § 939.23. Uniformity of definitions and interpretations of the
    terms will thus result.


                                      COMMENT BY MAYNARD E. PIRSIG [1963]

    The terms “offense” and “criminal offense” are occasionally used in the new Criminal Code. They are used in the
    same sense as the term “crime”. Violations of municipal ordinances are not intended to be included under either term.
    See State v. Robitshek, 60 Minn. 123, 61 N.W. 1023, 1895; State v. End, 232 Minn. 266, 45 N.W.2d 378, 1950.

    In addition to the above definition of “Conviction”, the original proposed section 609.02, subd. 5, included the
    following:

    “A judgment entered upon failure to plead as provided by law when a demurrer is overruled.”

    “A confession in open court.”

    Some of the above comments of the Advisory Committee are directed to these proposed provisions.

    Objection was made to the Committee that these procedures, while provided for in Minn.St., §§ 611.03 and 630.26, are,
    in practice unknown. If a demurrer is overruled, opportunity to plead over is invariably granted. A confession in open
    court without a plea of guilty is unknown. Accordingly these two provisions were deleted in the final recommendations
    of the Committee.

    At the same time, the words, “or a finding of guilty by the court” were added by the Committee, a necessary provision
    previously overlooked.

    The Wisconsin definition of “great bodily harm” from which subd. 8, above, was taken, was construed in State v.
    Bronston, 7 Wis.2d 627, 633, 97 N.W.2d 504, modified, rehearing denied, 98 N.W.2d 468, as follows:

    “Mrs. Zilke's injury resulting from the blow consisted of a two-inch laceration of the scalp on the left rear portion of
    her head that required four sutures to close. She remained in the hospital but a few hours and was released. The place
    on the skull where struck is where the left jaw bones are connected to the skull. For some time she had headaches
    and suffered pain in the left jaw which was diagnosed as traumatic arthritis of the left mandibular joint. Mrs. Zilke
    testified that she thought the headaches were a nervous reaction. She received medical treatment for the jaw condition
    and after a while she did not have any more pain.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
                  Case 4:20-cr-00163-JM Document 18-3 Filed 09/09/20 Page 6 of 6
609.02. Definitions, MN ST § 609.02


    “Penal statutes are to be interpreted strictly against the state and liberally in favor of the accused. * * * Because of this
    rule, in construing sec. 939.22(14), Stat., containing the definition of ‘great bodily harm’, we deem that the further
    canon of statutory interpretation of ejusdem generis is applicable. The nervous headaches and pain in the jaw which
    Mrs. Zilke suffered and which did not endure for a protracted period are not in the same category as ‘permanent or
    protracted loss or impairment of the function of any bodily member or organ.’ ”



Notes of Decisions (215)

M. S. A. § 609.02, MN ST § 609.02
Current with all legislation from the 2020 Regular Session and 1st and 2nd Special Sessions. Some statute sections may be
more current, see credits for details. The statutes are subject to change as determined by the Minnesota Revisor of Statutes.
(These changes will be incorporated later this year.)

End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     6
